Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Status of Claims
This is in response to applicant’s filing date of February 06, 2020. Claims 1-7 are currently pending.
                                       Priority
Acknowledgment is made of applicant’s claim for foreign priority to Application JP2019-023629, filed on February 13, 2019.  The certified copy of the application as required by 37 CFR 1.55 has been received.        
                                       Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/06/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.
                                         Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.



        Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of machine (information processing system) and a process (information processing method). Therefore, we proceed to step 2A, Prong 1.

Revised Guidance Step 2A - Prong 1

         Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
           Here, the claims recite the abstract idea of determining a traveling order of autonomous vehicles traveling as a platoon;  estimating a travel distance for the 
       The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) ("we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category").
           Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").

Revised Guidance Step 2A - Prong 2


        In addition, limitations reciting data gathering such as “obtain a parameter correlated with” and “obtain a schedule traveling distance” are also insignificant pre-solution activity that merely gather data and, therefore, do not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff'd on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
    Furthermore, the limitation of claim 5 which recites grouping certain vehicles such as the highest rank and the lowest rank in the same group constitutes insignificant post-solution activity. The Supreme Court guides that the "prohibition against patenting abstract ideas 'cannot be circumvented by attempting to limit the use of the formula to a particular technological environment' or [by] adding 'insignificant Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).

Revised Guidance Step 2B

     Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something "significantly more" than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: "storage medium" and "computer" do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., "apply it") on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, HH 95-98,199-202 of the specification). See Alice, 573 U.S. at 223 ("[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Thus, these elements, taken individually or together, do not amount to "significantly more" than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an "inventive concept" which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, 
  The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g. Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).
      As for dependent claims 2-5, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Takhirov et al (US-20200180625-A1)("Takhirov")
As per claim 1, Takhirov discloses an information processing system (Figure 1A) that manages traveling of a plurality of autonomous vehicles when the autonomous vehicles travel in a platoon, each of the autonomous vehicles being equipped with a motor, and an operation source as a substance consumed for operating the motor (Takhirov at Para. [0032] discloses “a vehicle train may include two or more vehicles which are sequentially latched one after another. In some , the information processing system comprising a controller (Fig 1A, “determination module 112”) configured to: 
obtain a parameter correlated with an operation source remaining amount as a remaining amount of the operation source installed on each of the autonomous vehicles (Takhirov see at least Para. [0042] which discloses “determination module 112 may receive or retrieve the sensor data, and determine the other vehicle as a candidate vehicle” and Para. [0044] where sensor data can include “battery information”); and
determine a traveling order of the autonomous vehicles traveling in the platoon, based on the parameter of each of the autonomous vehicles (Takhirov see at least Para. [0044] which discloses that “if the battery information indicates that the vehicle system 103 has a higher battery level, the determination module 112 may determine the vehicle system 103 as the lead of the train.”).  
As per claim 2, Takhirov discloses an information processing system, wherein: 
the controller is configured to obtain the operation source remaining amount of each of the autonomous vehicles, as the parameter (Takhirov see at least Para. [0058] which discloses “public data packet including information associated with the vehicle D (e.g., travel information, battery information, sensor information, gas information, etc.).”); and
the controller is configured to determine the traveling order, such that one of the autonomous vehicles having the largest operation source remaining amount takes a lead in the platoon (Takhirov see at least Para. [0044] which discloses that “if the battery information indicates that the vehicle system 103 has a higher battery level, the determination module 112 may determine the vehicle system 103 as the lead of the train.”).    
As per claim 4, Takhirov discloses an information processing system, wherein: 
the controller is configured to determine whether the traveling order needs to be changed, based on the parameter of each of the autonomous vehicles obtained while the autonomous vehicles are traveling in the platoon (Takhirov discloses at Para. [0049] “the case of joining an existing train, the vehicle system 103 may be requested by the lead vehicle of the train (through the communication module 110) to share the public data packet of the vehicle system 103”.); and
 the controller is configured to determine the traveling order again, based on the parameter of each of the autonomous vehicles, when the controller determines that the traveling order needs to be changed (Takhirov see at least Para. [0049] which discloses “the determination module on the lead vehicle may compare the distance to be traveled by the requesting vehicle system 103 with the distances to be traveled by the lead vehicle and the one or more other vehicles in the train, and determine an order of the vehicles based on the values of the distances to be traveled by them.”).  
As per claim 5, Takhirov discloses an information processing system, wherein the controller sets a plurality of groups of the autonomous vehicles that travel in platoons, such that one of the autonomous vehicles having the largest parameter and one of the autonomous vehicles having the smallest parameter are included in the same group (Takhirov see at least Para. [0053] which discloses “the determination module 112 in the lead vehicle of a train may divide the vehicles in the train into a number of groups based on a predetermined criteria”.  The predetermined criteria disclosed in Para. [0044] is “battery level”.)  .  
As per claim 6, Takhirov discloses an information processing method for managing traveling of a plurality of autonomous vehicles (Figure 6A and Figure 1B), comprising: 
obtaining a parameter correlated with an operation source remaining amount as a remaining amount of the operation source installed on each of the autonomous vehicles, by a computer (Takhirov see at least Para. [0042] which discloses “determination module 112 may receive or retrieve the sensor data, and determine the other vehicle as a candidate vehicle” and Para. [0044] where sensor data can include “battery information”); and
 determining a traveling order of the autonomous vehicles traveling in the platoon, based on the parameter of each of the autonomous vehicles, by the computer (Takhirov see at least Para. [0044] which discloses that “if the battery information indicates that the vehicle system 103 has a higher battery level, the determination module 112 may determine the vehicle system 103 as the lead of the train.”).  
As per claim 7, Takhirov discloses a non-transitory storage medium storing an information processing program for managing traveling of a plurality of autonomous vehicles when a computer to execute the steps of (Takhirov at Para. [0086] discloses “program codes or instructions stored in a memory (e.g., a non-
 obtaining a parameter correlated with an operation source remaining amount as a remaining amount of the operation source installed on each of the autonomous vehicles (Takhirov see at least Para. [0042] which discloses “determination module 112 may receive or retrieve the sensor data, and determine the other vehicle as a candidate vehicle” and Para. [0044] where sensor data can include “battery information”); and
determining a traveling order of the autonomous vehicles traveling in the platoon, based on the parameter of each of the autonomous vehicles (Takhirov see at least Para. [0044] which discloses that “if the battery information indicates that the vehicle system 103 has a higher battery level, the determination module 112 may determine the vehicle system 103 as the lead of the train.”).  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over  Takhirov as applied to claim 1 above, and further in view of Rao et al (US-20210173411-A1)("Rao").
As per claim 3, Takhirov does not explicitly disclose estimating travelable distance and using the estimation as a basis for selecting the leader of a platoon.  Rao in the same field of endeavor discloses ordering platoons based on the range of the participants or members of the platoon. Rao discloses an estimate a travelable distance of each of the autonomous vehicles, based on the operation source remaining amount of each of the autonomous vehicles (Rao at Para. [0021] discloses “vehicle parameters may further include range data”.);
Rao discloses obtain a scheduled traveling distance of each of the autonomous vehicles (Rao at Para, [0021] “vehicle parameters may further include destination data 118e, i.e. an intended destination of the vehicle.”);
 Rao discloses calculate a margin of the travelable distance relative to the scheduled traveling distance, with respect to each of the autonomous vehicles, to obtain the margin of each of the autonomous vehicles as the parameter (Rao at Para. [0021] “an estimated distance remaining for the amount of fuel remaining based on the vehicle's current speed”.); and
 Takhirov discloses determine the traveling order, such that one of the autonomous vehicles having the largest margin takes a lead in the platoon (Takhirov discloses at Para. [0044] the use of travel information to “determine the vehicle system 103 as the lead vehicle.”)  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the information relating to energy usage rates, range, and destination taught by Rao in the determination module of Takhirov, since the energy consumed by the platoon is an important factor in leader selection. The motivation would be that the adding of additional information like energy usage rate and range would help “balance the consumption” of energy in the platoon. Takhirov at Para. [0033].
                                                                              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS B. RAMIREZ whose telephone number is (571)272-8920.  The examiner can normally be reached on 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELLIS B. RAMIREZ/     Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/      Supervisory Patent Examiner, Art Unit 3661